Case 18-30012-JCO Doc 308 Filed 08/06/20 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION
IN RE
GULF MEDICAL SERVICES, INC., CASE NO. 18-30012-JCO
CHAPTER 11

Debtor-in-Possession

 

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a copy of the Order Granting Debtor’s Motion to
to Employ Accountant [Doc. 307] has been sent to all creditors and/or interested
parties on the 6" day of August, 2020, via U.S. mail, postage pre-paid, or CM/ECF

electronic notice, where indicated on the attached mailing list.

} \
Or
{ 4 l
\ | \

ul
J\STEVEN FORD, ESQUIRE
Florida Bar Number 512869
Wilson, Harrell, Farrington, Ford,
Wilson, Spain, & Parsons, P.A.
307 South Palafox Street
Pensacola, Florida 32502
Telephone: (850) 438-1111
Facsimile: (850) 432-8500
isf{@whsf-law.com
melissa@whsf-law.com
ATTORNEY FOR DEBTOR

  
Case 18-30012-JCO Doc 308 Filed 08/06/20 Page 2 of 10

CERTIFICATE OF SERVICE
18-30012-JCO Notice will be electronically mailed to:

William Patrick Ayers on behalf of Creditor Regions Bank c/o W. Patrick Ayers
payers@burr.com, ebello@burr.com

Teresa M. Dorr on behalf of Interested Party Richard Adrian Roberts
tdorr(@zalkinrevell.com, tgordon@zalkinrevell.com

Jodi Daniel Dubose on behalf of Creditor Stephen L. Jernigan
jdubose@srbp.com, lhathaway@srbp.com:jdubose.ecf@srbp.com

Jodi Daniel Dubose on behalf of Debtor Stephen L. Jernigan
idubose@srbp.com, lhathaway@srbp.com:jdubose.ecf@srbp.com

Jodi Daniel Dubose on behalf of Interested Party Stephen L. Jernigan
jdubose@srbp.com, lhathaway@srbp.com:jdubose.ecf@srbp.com

Bert J. Echols on behalf of Creditor TD Auto Finance, LLC
bechols@evanspetree.com, sbruce@evanspetree.com

Jason H. Egan on behalf of U.S. Trustee United States Trustee
jason.h.egan@usdoj.gov, charles.edwards@usdoj.gov

J. Steven Ford on behalf of Attorney J. Steven Ford
isf@whsf-law.com, melissa@whsf-law.com

J. Steven Ford on behalf of Debtor Gulf Medical Services, Inc.
isf@whsf-law.com, melissa@whsf-law.com

J. Steven Ford on behalf of Debtor Kenneth R. Steber
isf@whsf-law.com, melissa@whsf-law.com

J. Steven Ford on behalf of Debtor Stephen L. Jernigan
isf@whsf-law.com, melissa@whsf-law.com

J. Steven Ford on behalf of Interested Party Gulf Medical Services, Inc.
is{@whsf-law.com, melissa@whsf-law.com

 
Case 18-30012-JCO Doc 308 Filed 08/06/20 Page 3 of 10

Andrew Wayne Houchins on behalf of Creditor Ally Financial
arivera@rushmarshall.com, ahouchins@rushmarshall.com

Keith Labell on behalf of Creditor New Residential Mortgage Loan Trust 2015-2
klabell@rasflaw.com, klabell@rasflaw.com

Andrea C. Lyons on behalf of Creditor Targeted Lease Capital, LLC
acl@esclaw.com, dsb@esclaw.com

Ida Anahitta Moghimi-Kian on behalf of Creditor ABS REO Trust VI
IMoghimi-Kian@shdlegalgroup.com

Wanda Deborah Murray on behalf of Creditor Bayview Loan Servicing, LLC
ecfflnb@aldridgepite.com, WMurray@ecf.courtdrive.com

Robert James Powell on behalf of Creditor Prochant, Inc.
rpowell@clarkpartington.com,
Idunlap@clarkpartington.com;jknudsen@clarkpartington.com:kcastillo@clarkparti

ngton.com

Natasha Z. Revell on behalf of Interested Party Richard Adrian Roberts
nrevell@zalkinrevell.com, krevell@zalkinrevell.com;tgordon@zalkinrevell.com

Christopher P Salamone on behalf of Creditor New Residential Mortgage Loan
Trust 2015-2
csalamone@rasflaw.com, csalamone@rasflaw.com

Lindsey Ann Savastano on behalf of Creditor Bank of America, N.A
LSavastano@flwlaw.com, NJackson@flwlaw.com

Christine Segarra on behalf of Creditor Regions Bank c/o W. Patrick Ayers
csegarra@burr.com

Howard S. Toland on behalf of Creditor BLUE BRIDGE FINANCIAL INC
Htoland@mitrani.com

Darryl Steve Traylor, Jr. on behalf of Creditor Harvesters Federal Credit Union
steve@borowski-traylor.com

 
Case 18-30012-JCO Doc 308 Filed 08/06/20 Page 4 of 10

United States Trustee
USTPRegion21.TL.ECF @usdoj.gov

John E. Venn on behalf of Debtor Kenneth R. Steber
johnevennjrpa@aol.com,
iweber1861@aol.com;breeze1014@egmail.com:acv7398@aol.com

John E. Venn on behalf of Interested Party Kenneth Steber
johnevennjrpa@aol.com,
iweber1861(@aol.com:breezel1014@gmail.com:acv7398@aol.com

Sarah St John Walton on behalf of Creditor Escambia County Tax Collector
swalton@philipbates.net, pbates@philipbates.net;abridges@philipbates.net

Sarah St John Walton on behalf of Creditor Sleep Solutions and Services, LLC
swalton@philipbates.net, pbates@philipbates.net:abridges@philipbates.net

George L. Zinkler, III on behalf of Creditor Philips Medical Capital, LLC
ezinkler@roprslaw.com, gzinkler.ecf(@rprslaw.com

Eric B. Zwiebel on behalf of Creditor LEAF Capital Funding, LLC
eric.zwiebel(@emzwlaw.com, eservice@Memzwlaw.com

18-30012-JCO Notice will not be electronically mailed to:
Amur Equipment Finance, Inc.

Attn: Legal Department

308 N. Locust St.

Grand Island, NE 68801

Atlas Acquisitions LLC
294 Union St.
Hackensack, NJ 07601

Carolyn Banakas
6118 The Oaks Lane
Pensacola, FL 32504

Jill B. Sport, CPA, PA
5060 Woodbine Rd.
Pace, FL 32571

 
Case 18-30012-JCO Doc 308 _ Filed 08/06/20

Label Matrix for local noticing
1129-3

Case 18-30012-JC0

Northern District of Florida
Pensacola

Thu Aug 6 09:37:38 EDT 2020

Atlas Acquisitions LLC
294 Union St,
Hackensack, NJ 07601-4303

Computers Unlimited
2407 Montana Ave
Billings, MT 59101-2336

INTERNAL REVENUE SERVICE, USA
United States Attorney's Office
al E, Garden Street

Suite 400

Pensacola, FL 32502-5675

New Residential Mortgage Loan Trust 2015-2
Robertson, Anschutz & Schneid, P.U,

6409 Congress Ave,, Suite 100

Boca Raton, FL 33487-2853

Regions Bank c/o W. Patrick Ayers
Burr & Forman LLP

201 North Franklin Street, Suite 3200
Tampa, FL 33602-5872

*Bank of America
PO Box 15019
Wilmington, DE 19850-5019

*Florida Department of Revenue
5050 West Tennessee St
Tallahassee, FL 32399-0100

*Jason H. Egan

U.S, Department of Justice

Office of the United States Trustee
110 Hast Park Avenue, Suite 128
Tallahassee, FL 32301-7728

*Karen Duncan
780 Ash Drive
Pensacola, FL 32503-2319

Ally Financial

c/o Andrew W, Houchins, Esq,
P.O, Box 3146

Orlando, FL 32802-3146

BLUE BRIDGE FINANCIAL INC
c/o Howard $ Toland, Esq
1200 Weston Road PH
Weston, FL 33326-1987

Escambia County Tax Collector
c/o Sarah 8, Walton

Philip A, Bates, P.A,

P.O, Box 1390

Pensacola, FL 32591-1390

Jill B, Sport, CPA, PA
5060 Woodbine Rd,
Pace, FL 32571-8713

Philips Medical Capital, LLC

c/o George L, Zinkler, III

Rice Pugatch

101 NE Third Avenue

Suite 1800

Ft, Lauderdale, FL 33301b 33301-1252

Targeted Lease Capital, LLC
5500 Main Street
Suite 300

Williamsville, NY 14221-6753

*Blue Bridge Financial Inc
o/o Howard $ Toland, Esq
1200 Weston Rd, PH

Weston, Fla 33326-1987

*Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

*Jodi Daniel Dubose

Stichter, Riedel, Blain & Postler
ALN, Jefferson Street, Suite 111
Pensacola, FL 32502-5669

*LEAF Capital Funding, LLC
Emanuel & Zwiebel, PLLC

7900 Peters Road

Building B, Suite 100
Plantation, Florida 33324-4045

Page 5 of 10

Amur Equipment Finance, Inc,
Attn: Legal Department

308 N, Locust St,

Grand Island, NE 68801-5969

Bayview Loan Servicing, LLC
ALDRIDGE PITE, LLP

4375 Jutland Drive, Suite 200
P.O, Box 17933

San Diego, CA 92177-7921

Gulf Medical Services, Inc,
3103 North 12 Ave,
Pensacola, FL 32503-4006

LEAF Capital Funding, LLC
c/o Emanuel & Zwiebel, PLLC
7900 Peters Road

Building B

Suite 100

Plantation, FL 33324-4045

Prochant, Inc,

c/o Robert J. Powell, Esq.
Clark Partington

PO Box 13010

Pensacola, FL 32591-3010

*Andrea C, Lyons, Esquire
Emmanuel, Sheppard & Condon
30 §. Spring Street
Pensacola, FL 32502-5612

‘Faye Jernigan
5953 Moors Oak Dr
Milton, FL 32583-2844

xJanet Harris
1951 Iris Lane
Navarre, FL 32566-8316

‘John E, Venn, dz., PA.
220 W. Garden St., Ste, 603
Pensacola, FL 32502-5732

*Life Gas
24963 Network Place
Chicago, IL 60673-1249

 
Case 18-30012-JCO Doc 308 _ Filed 08/06/20

*Philips Medical Capital, LLC,
Attn: George L, Zinkler, III
Rice Pugatch et al

101 N.E, Third Avenue, Suite 1800
Fort Lauderdale, FL 33301-1252

*Regions Bank

c/o Christine B, Segarra, Esq.
Burr and Forman LLP

RSA Tower

11 N Water St., Ste, 22200
Mobile, AL 36602-5022

*Respironics
PO Box 405740
Atlanta, GA 30384-5700

*Sleep Solutions and Services, LLC
c/o Sarah $, Walton, Esq.

PO Box 1390

Pensacola, FL 32591-1390

4H, Patrick Ayers, Esq,
201 North Franklin Street, Suite 3200
Tampa, FL 33602-5872

Ally Financial
PO Box 130424
Roseville MN 55113-0004

Amur
PO Box 2555
Grand Island, NE 68802-2555

Baptist Occupational Health Clinic
9400 University Parkway, Ste, 101A
Pensacola, FL 32514-5485

Berney Office Solutions
P 0 Box 932893
Atlanta, GA 31193-2893

Bonded Filter Company
One Vantage Way, Suite D210
Nashville, TN 37228-1585

*Regions Bank
201 Milan Pkwy
Birmingham, AL 35211-6946

*Regions Bank

c/o Kasee S, Heisterhagen
Burr & Forman, LLP

P.O, Box 2287

Mobile, AL 36652-2287

*Richard A, Roberts

c/o Zalkin Revell, PLLC

2441 US Highway 98, Suite 109
Santa Rosa Beach, FL 32459-5386

*State of Florida Department of Revenue
5050 W Tennesse St
Tallahassee, FL 32399-6586

ALTUS/Remit Data

80 Monroee Ave

Suite 300

Memphis, TN 38103-2432

Ally Financial
PO Box 380901
Minneapolis, MN 55438-0901

Amur Equipment Finance, Inc.
308 N, Locust St,
Grand Island, NE 68801-5969

Bayview Loan Servicing, LLC

c/o Wanda Deborah Murray

Aldridge Pite LLP

Fifteen Piedmont Center

3575 Piedmont Road, N.E,, Suite 500
Atlanta, GA 30305-1636

Blue Bridge

535 Washing Street
Suite 201

Buffalo, NY 14203-1430

Brightree Patient Collections
1735 North Brown Road Suite 500
Lawrenceville, GA 30043-8228

Page 6 of 10

*Regions Bank
PO Box 830734
Birmingham, AL 35283-0734

*Resmed
PO Box 534593
Atlanta, GA 30353-4593

*Robert Rinke
21 La Caribe Dr
Pensacola Beach, FL 32561-2032

*Steve Butler

Assistant United States Attorney
21 E, Garden Street, Suite 400
Pensacola, FL 32502-5675

ATT Corp

% AT&T Services, Inc.
Karen Cavagnaro, Esq,

One AT&T Way, Suite 3A104
Bedminster, NU 07921-2693

American Express Bank, FSB
c/o Becket and Lee LLP

PO Box 3001

Malvern PA 19355-0701

Ariel Bouskila

Berkovitch & Bouskila, PLLC
AQ Exchange Place Suite 1306
New York, NY 10005-2743

BellSouth Telecommunications, Inc,
% AT&T Services, Inc.

Karen Cavagnaro, Esq.

One AT&T Way, Suite 3AL04
Bedminster, NJ 07921-2693

Blue Bridge Financial Services Inc
535 Washington Street Suite 201
Buffalo, NY 14203-1430

Brown & Fortunato, P.C,
905 $, Fillmore, Suite 400
Amarillo, TX 79101-3541

 
Case 18-30012-JCO Doc 308 _ Filed 08/06/20

Brown and Fortunate
PO Box 9418
Amarillo, TX 79105-9418

Caine-Weiner/joint comm/wk 105.00
1699 Hast Woddfield Rd

#36

Memphis, TN 38103

Carol Banakas
6118 The Oaks Lane
Pensacola, FL 32504-7381

Culligan Water Services
624 Lovejoy Road NW
Ft Walton Beach, FL 32548-3832

EULER HERMES N.A, as Agent for DRIVE MEDICAL
800 Red Brook Blvd, #400C
Owings Mills, MD 21117-5173

Buler Hermes/Drive

800 Red Brook Blvd,

Suite 400C

Owings Mills, MD 21117-5190

Financial Pacific
PO Box 749642
Los Angeles, CA 90074-9642

Geriscript
PO Box 1534
Columbus, GA 31902-1534

Hayslip and Zost Pharmacy Brokers, LLC
Rick Lewellen

3717 Skyline Drive

Plano, TX 75025-1905

In Home Solutions

8500 Baycenter Rd

Suite 25

Jacksonville, FL 32256-7465

CIT Bank NA
PO Box 593007
San Antonio, TX 78259-0200

Capital One
PO Box 30285
Salt Lake City, UT 84130-0285

Carplugs
3012 Momentum Place
Chicago, IL 60689-5330

David W, Carickhoff,Ch 7 Teee of Univita Hol
Pachulski Stang, Ziehl & Jones LLP

Attn; Jason §, Pomerantz

10100 Santa Monica Blvd,, 13th Floor

Los Angeles, CA 90067-4003

EULER HERMES N.A, as DRIVE MEDICAL SPV LLC
800 Red Brook Blvd, #400C
Owings Mills, DC 21117-5173

Express Oil
384 Turnberry Rd
Birmingham, AL 35244-3290

Financial Pacific Leasing, Inc.
3455 § 344th Way, Ste, 300
Federal Way, WA 98001-9546

Gilmore Services
31 East Fairfield Dr
Pensacola, FL 32501-1403

Hitachi Capital America Corp,
P.O, Box 15667
Minneapolis, MN 55415-0667

Kenneth Steber
115 Sabine Dr.
Pensacola Beach, FL 32561-5222

Page 7 of 10

CIT Finance, LLC
PO Box 593007
San Antonio, TX 78259-0200

Cardinal Health 110, LLC

c/o Debra Willet, VP Assoc Gen Counsel
7000 Cardinal Health

Dublin, OH 43017

Cox Communications
PO Box 771911
Detroit, MI 48277-1911

(p)DISCOVER FINANCIAL SERVICES LLC
PO BOX 3025
NEW ALBANY OH 43054-3025

Eric B, Zwiebel, Esq,
Emanuel & Zwiebel, PLLC
7900 Peters Road
Building B, Suite 100
Plantation, FL 33324-4045

Express Oil of Pensacola, Inc,
384 Turnberry Road
Birmingham, AL 35244-3290

George L, Zinkler, III, Esq,
Rice Pugatch

101 NE 3rd Avenue, Suite 1800
Ft, Lauderdale, FL 33301-1252

Gulf Power Company
PO Box 8306600
Birmingham, AL 35283-0660

Hitachi-Tempus
10170 Tropicana Ave
Las Vegas, NV 89147-8465

Kenneth Steber
3103 N, 12th Ave
Pensacola, FL 32503-4006

 
Case 18-30012-JCO Doc 308 _ Filed 08/06/20

Key Equipment
100 South McCaslin Blvd.
Superior, CO 80027-9456

Key Equipment /8
100 South McCaslin Blvd,
Superior, CO 80027-9456

Linde Gas North America LLC
200 Somerset Corporate Blvd.
Suite 7000

Bridgewater, NU 08807-2882

McKesseon Medical-Surgical
Minnesota Supply, Inc.

c/o Stephanie Hampton

4345 Southpoint Blvd
Jacksonville, FL 32216-6166

(p) MEDLINE INDUSTRIES INC
ATIN ANNE KISHA

ONE MEDLINE PL

MUNDELEIN IL 60060-4486

Navitas
PO Box 9500
Wilkes Barre, PA 18773-9500

New Era Lending, LLC
40 Exchange Place Suite 1306
New York, NY 10005-2743

Petro Flow, Inc,
13807 Fiddlers Green Rd
Southport, FL 32409-3620

Philips Medical Capital, LLC

c/o George L. Zinkler, III, Esq,

Rice Pugatch Robinson Storfer & Cohen, P
101 NE 3zd Avenue, Suite 1800

Fort Lauderdale, FL 33301-1252

Qs
PO Box 890898
Charlotte, NC 28289-0898

Key Equipment Finance
1000 8, McCaslin Blvd
Superior, CO 80027-9441

Knight Capital Funding ITI, LLC
1691 Michigan Avenue, Suite 230
Miami Beach, Florida 33139-2566

Main Street

3 Hutton Centre Drive
Suite 400

Santa Ana, CA 92707-5788

NcKession Surgical
Minnwsota Supply Inc,
Lockbox 63404

Cincinnati, OH 45263-0001

NEW RESIDENTIAL MORTGAGE LOAN TRUST 2015-2
P.0, Box 619096
Dallas TX 75261-9096

Network Communications
3320 Bill Metzger Lane
Pensacola, FL 32514-7076

PAWNEE LEASING CORPORATION
SOLOVE LAW FIRM, P.A,

12002 SW 128TH COURT, SUITE 201
MIAMI, FL 33186-4643

Philips
PO Box 92449
Cleveland, OH 44193-0003

Printers of Pensacola, LLC
1207 West Garden Street
Pensacola, FL 32502-4556

Queen Funding

2221 NE 164th ST

Suite 1144

North Miami Beach, FL 33160-3703

Page 8 of 10

Key Equipment /7
100 South McCaslin Blvd,
Superior, CO 80027-9456

Leaf Capital
PO Box 742647
Cincinnati, OH 45274-2647

McCarthy, Burgess and Wolff
2600 Cannon Rd
Bedford, OH 44146

Medforce
2 Executive Blvd.
Suffern, NY 10901-8220

Natasha Z, Revell, Esq,

Zalkin Revell, PLLC

2441 US Highway 98H

Suite 109

Santa Rosa Beach, FL 32459-5386

New Era

North Orange St
Suite 767
Wilmington, DE 19801

Pawnee/Providence

3801 Automation Hay

Suite 209

Fort Collins, CO 80525-5735

Philips Healthcare

c/o Bruce Borrus

Fox Rothschild LLP

1001 4th Ave, Suite 4500
Seattle, WA 98154-1192

Providence Capital Funding
3020 Saturn Street

Suite 203

Brea, CA 92821-6262

Regions Bank
250 Riverchase Parkway East, Suite 400
Hoover, AL 35244-1832

 
Case 18-30012-JCO Doc 308 _ Filed 08/06/20

Regions Bank
c/o W, Patrick Ayers
Burr & Forman LLP

201 North Franklin Street, Suite 3200

Tampa, Florida 33602-5872

Sacred Heart Occupational Health
Sacred Heart Medical Group

P 0 Box 2766

Pensacola, FL 32513-2766

Stephen Jernigan
8532 Moores Oak Drive
Milton, FL 32583

TOPRX, LLC
2950 Brother Blvd, Ste 102
Bartlett, IN 38133-3968

Teresa M, Dorr, Esq.

Zalkin Revell, PLLC

2441 US Highway 98W

Suite 109

Santa Rosa Beach, FL 32459-5386

USMED Equipment
P 0 Box 41321
Houston, TX 77241-1321

UnitedHealthcare Insurance Company
ATTN: CDM Bankruptcy

038

185 Asylum Street

Hartford, CT 06103-3408

VGM Financial /330

1111 West SAm Marnan Drive
Suite Al West

Waterloo, IA 50701-8924

Verizon
P 0 Box 660108
Dallas, TX 75266-0108

c/o Sarah $, Walton
Philip A. Bates, P.A,
P.O, Box 1390

Pensacola, FL 32591-1390

ResMed Corp,
9001
san diego, CA 92123

Specialty Answering Service
1006 W 9th Ave
King of Prussia, PA 19406-1206

Suntrust Bank
PO Box 9079
Baltimore, MD 21279-0001

Targeted Capital
PO Box 3892
Seattle, WA 98124-3892

The ARC Gateway, Inc,
3932 North 10th Ave
Pensacola, FL 32503-2807

Umpqua Bank/Fin Pac
3455 A 344th Way
Suite 300

Auburn, WA 98001

Universal Financial /Trace Medical
5877 Pine Ave

Suite 200

Chino Hills, CA 91709-6543

VGM Financial/331

1111 West SAm Marnan Drive
Suite Al West

Waterloo, IA 50701-8924

Wells Fargo Vendor Financial Services, LLC
P.O, Box 105710
Atlanta, GA 30348-5710

Carolyn Banakas
6118 The Oaks Lane
Pensacola, FL 32504-7381

Page 9 of 10

Royal Bank AM
550 Township Line Road
Blue Bell, PA 19422-2732

State of Florida - Department of Revenue
Post Office Box 6668
Tallahassee, FL 32314-6668

Supreme Medical
Fulfillment Systems, Inc
P 0 Box 850247

Mobile, AL 36685-0247

Targeted Lease Capital, LLC
Attn: Norm Stein

5500 Main Street, Suite 300
Williamsville, NY 14221-6753

Top RX
2950 Brother Blvd.
Bartlet, IN 38133-3968

United States Trustee
110 E, Park Avenue
Suite 128
Tallahassee, FL 32301-7728

VGM Financial

1111 West SAm Marnan Drive
Suite Al West

Waterloo, IA 50701-8924

VGM Financial/332

1111 West SAm Marnan Drive
Suite Al West

Waterloo, IA 50701-8924

Yellowstone
1 Eventrust Plaza
Jersey City, NJ 07302-3087

J. Steven Ford

Wilson, Harrell, Farrington
307 S, Palafox Street
Pensacola, FL 32502-5929

 
Case 18-30012-JCO Doc 308 Filed 08/06/20 Page 10 of 10

J, Steven Ford Richard Adrian Roberts Stephen L, Jernigan
Wilson, Harrell, Smith, Farrington & For 1951 Iris Lane 1886 Schnoor Road
307 South Palafox Street Navarre, FL 32566-8316 Jay, FL 32565-9773

Pensacola, FL 32502-5929

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C, 342(f) and Fed.R.Bank,P, 2002 (g) (4).

Discover Financial Services Medline
PO Box 15316 Dept CH 14400
Wilmington, DE 19850 Palatine, IL 60055

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address,

{u) Sleep Solutions and Services, LLC (d)*Prochant, Inc, {d)Atlas Acquisitions LLC
c/o Robert J, Powell, Esq, 294 Union St,
Clark Partington Hackensack, NU 07601-4303

PO Box 13010
Pensacola, FL 32591-3010

{d) Computers Unlimited (d)LEAF Capital Funding, LLC (d)New Residential Mortgage Loan Trust 2015-2
2407 Montana Ave c/o Emanuel & Zwiebel, PLLC Robertson, Anschutz & Schneid, P,L.
Billings, MT 59101-2336 7900 Peters Road 6409 Congress Ave,, Suite 100

Building B, Suite 100 Boca Raton, FL 33487-2853

Plantation, FL 33324-4045

(d)Kenneth Steber End of Label Matrix
115 Sabine Dr, Mailable recipients 152
Pensacola Beach, FL 32561-5222 Bypassed recipients 7

Total 159

 
